DETAILED ACTION
This office action is in response to the Request for Continued Examination filed on August 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 
Claim Status
Claim 1 is currently amended.
	Claims 2, 8, 9, and 11-15 are as originally filed.
	Claims 3, 4, 6, 10, and 16-19 are as previously presented.
	Claims 5 and 7 are canceled.
	Claim 20 is newly added.
	Therefore, claims 1-4, 6, and 8-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp, Jr. et al. (Kopp; US Patent #5,810,604) in view of Ipcinski et al. (Ipcinski; US Patent #4,818,827).
	As to claim 1, Kopp teaches printed circuitry comprising a digitally printed switch (Figure 8; Column 4, Lines 6-8; Column 6, Lines 29-45 teach printing switches), the printed switch comprising: 
	a first substrate layer (Column 2, Line 14 – Column 3, Line 28 teaches a first layer of flexible sheet material);
	a second substrate layer (Column 2, Line 14 – Column 3, Line 28 teaches a second layer of flexible sheet material);
	a first contact element printed using conductive print agent on the first substrate layer (Column 6, Line 46 – Column 7, Line 4 teaches first conductive pattern 22 including patterns 26 on sections 10B and 10C; Figure 7A); 
	a second contact element printed using conductive print agent on the second substrate layer (Column 6, Line 46 - Column 7, Line 18 teach anode/cathode patterns 27; Figure 7A shows pattern 27 in section 10A) and vertically aligned under the first contact element (Figures 7A and 7B show the shorting pad on top of the anode/cathode pad); and 
	an interposed non-conductive printed spacer element vertically aligned between and directly adjacent to each of the first and second contact elements and overprinted using non-conducting print agent over at least one of the first and second contact elements and on at least one of the first and the second substrate portions, respectively, (Column 7, Lines 19-37 teach an insulative spacer pattern 23; Figure 7 shows pattern 23 overprinted on sections 10A, 10B, and 10C; Figure 7A shows spacer ring 29 overlapping with the anode and cathode terminals 27A-1 and 27B-1 and spacer dot 53 overlapping with the center of the radial leads 26)
	wherein the interposed non-conductive printed spacer element is configured so as to separate the first and second contact elements when the first and second elements are not urged together and so as to allow the first and second contact elements to contact one another when the first and second elements are urged together (Column 8, Lines 6-20; Figure 7C).
	However, Kopp does not explicitly teach the second substrate layer is discontiguous from and different than the first substrate layer.
	In the field of membrane switches, Ipcinski teaches a second substrate layer is discontiguous from and different than a first substrate layer (see Abstract; Figure 1 shows to discontiguous layers 30 and 50; Figures 2 and 3 show layer 30 as flexible while layer 50 is inflexible as noted in the Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kopp with they layers of Ipcinski because this structure minimizes the use of insulating sheets to provide a low-cost and sensitive membrane switch (Column 1, Line 48 – Column 2, Line 24).
	As to claim 2, depending from printed circuitry according to claim 1, Kopp teaches printed circuitry further comprising a first printed conductive path connecting to the first contact element and a second printed conductive path connecting to at least one of the first and second contact element, 
	wherein at least one of the first and second substrate portions is formed on a substrate comprising a fold line, and at least one of the first and second printed conductive path extends beyond the fold line (Figure 8 shows a fold line dividing section 10A with a conductive path crossing the fold line and a second conductive path that is only in the right hand portion of section 10A without crossing the fold line; Column 6, Lines 5-28 teach the center line and spine).
	As to claim 16, depending from the printed circuitry according to claim 1, Kopp teaches wherein the interposed non-conductive printed spacer element comprises a border of the non-conducting print agent overprinted on the at least one of the first and second substrate portions (Figure 7A shows ring 29 overprinted on anode and cathode terminals 27A-1 and 27B-1).  
	As to claim 17, depending from the printed circuitry according to claim 16, Kopp teaches wherein the interposed non-conductive printed spacer element comprises a plurality of dots of the non-conducting print agent (Figure 7A shows dots 30 and 53) overprinted on the at least one of the first and second substrate portions within the border (dot 53 is overprinted on center radial 26).  
	As to claim 18, depending from the printed circuitry according to claim 1, Kopp teaches wherein the interposed non-conductive printed spacer element is an only interposed non-conductive printed spacer element of the printed switch (Figure 7, Item 23 shows the spacer layer; Column 7, Lines 18-36), but does not explicitly teach that the spacer element is overprinted on only one of the first and second substrate portions.  
	In the field of membrane switches, Ipcinski teaches wherein the interposed non-conductive printed spacer element is overprinted on only one of the first and second substrate portions (see Abstract; Column 5, Lines 34-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kopp with the single spacing layer of Ipcinski because this structure because the stiffness of the dielectric is irrelevant to the switch action (Column 5, Lines 34-52).
	As to claim 19, depending from the printed circuitry according to claim 1, Kopp teaches wherein the interposed non-conductive printed spacer element is a first interposed non-conductive printed spacer element and is overprinted on the first substrate portion (Figure 7A shows spacer dot 53 on radial lead 26 which Figure 7 shows as part of the first portion 10B and 10C), 
	First named inventor: Gideon AmirPage 6 Filed 10/16/2019wherein the printed switch further comprises a second interposed non-conductive printed spacer element vertically aligned between the first interposed non-conductive printed spacer element and the second contact element and overprinted using the non-conducting print agent on the second substrate portion (Figure 7A shows spacer ring 29 overprinted on anode and cathode terminals 27A-1 and 27B-1 which Figure 7 shows as part of the second portion 10A), 
	and wherein the first and second interposed non-conductive printed spacer elements are configured so as to separate the first and second contact elements when the first and second elements are not urged together and so as to allow the first and second contact elements to contact one another when the first and second elements are urged together (Column 8, Lines 6-20; Figure 7C).
	As to claim 20, depending from the printed circuitry according to claim 1, Kopp teaches wherein the interposed non-conductive printed spacer element is a single interposed non-conductive printed spacer element (Figure 7, Item 23 shows the spacer layer; Column 7, Lines 18-36).
	
Allowable Subject Matter
Claims 3, 4, 6, and 8-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Independent claim 3 is amended to recite the previously objected language of claims 5 and 7. The prior art of record does not teach, suggest, or render obvious this amended limitation.
	Independent claim 13 recites forming a stack of folded media sheets such that a portion of a printed contact region on a first side of a fold line of a first media sheet contacts a contact region on a second media sheet and a portion of the contact region on a second side of a fold line on the first media sheet contacts a contact region on a third media sheet. The prior art of record does not teach, suggest, or render obvious the claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the applicant’s argument that Kopp does not teach a spacer element directly adjacent to each of the first and second contact elements, the examiner respectfully disagrees.
As noted by the applicant in the argument, Kopp teaches spacer elements 29/30 that are directly adjacent the first contact elements 27 and second spacer elements 28 that are directly adjacent second contact elements 26. Further, as seen in the rejection of claim 1, the “non-conductive printed spacer element” is met by the layer 23 of Figure 7 of Kopp. Therefore, the layer 23 of Kopp, which comprises of parts 28/29/30, is “directly adjacent to each of the first and second contact elements”, as claimed.
Claims 1, 2, and 16-20 remain rejected.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN W SHERWIN/Primary Examiner, Art Unit 2688